Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 2, 5-13 and 16-24 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	Applicant’s amendment resolves the previous issues under 35 U.S.C. § 112(b).
	The rejections of the instant claims under 35 U.S.C. § 101 are withdrawn in view
of Applicant’s amendment and remarks (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 11-13) submitted 05/11/2022, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. Applicant’s arguments/remarks represent the basis for a finding of allowability. In particular, in Step 2A – Prong 2, “[T]he independent claims as a whole integrate the claimed process into a practical application - specifically a specific manner of automatically and selectively displaying multiple annotations as a single annotation by way of a cluster on a map, which provides a specific improvement over conventional systems, resulting in an improved user interface for viewing annotations associated with a location on a map”. The instant Specification confirms the claimed invention addresses the issue that “[A] further limitation of conventional systems is that they lack the ability to efficiently present graphical elements representing the location of a plurality of venues/events and/or users on a displayed map” (¶ 5). The instant Specification additionally discloses that “a native map module…is provided by the operating system of the communication device” (¶ 63), that “[T]he map scale can be determined based on the scale of a map displayed on the communication device of the user who submitted the question” (¶ 84), and that “In order to efficiently display these annotations on the map as the map scale increases (i.e., more land area is represented by the same user interface display area) and the number of annotations increases, the system advantageously clusters the annotations” (¶ 94). The newly added computer-related limitations in combination with all the other computer-related limitations in the independent claims capture the improvement discussed in the Specification and are thereby sufficient to integrate the judicial exception into a practical application. Thus, although the independent claims recite a judicial exception, the combination of additional elements integrate that exception into a practical application. Hence, the claims are not directed to an abstract idea and are therefore patent eligible under 35 U.S.C. § 101 at least at Step 2A – Prong 2 of the Guidance.
	In view of the foregoing, claims 1, 2, 5-13 and 16-24 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715